In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-2492
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

LAWRENCE MCCARROLL,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 95 CR 48-1 — John J. Tharp, Jr., Judge.
                     ____________________

   ARGUED JANUARY 27, 2016 — DECIDED FEBRUARY 3, 2016
                     ____________________

   Before POSNER, KANNE, and HAMILTON, Circuit Judges.
    PER CURIAM. Lawrence McCarroll moved under
18 U.S.C. § 3582(c)(2) for a reduced sentence based on
Amendments 782 and 788 to the sentencing guidelines, which
retroactively lowered by 2 the base offense level for his drug
crimes. The district court denied his motion because, despite
the 2-level reduction, McCarroll’s guidelines imprisonment
range remains unchanged and he is therefore ineligible for re-
lief. McCarroll challenges that decision, which we affirm.
2                                                    No. 15-2492

    By the age of 20, McCarroll was running an extensive con-
spiracy in which he and multiple codefendants purchased
high-purity heroin, then diluted and sold it in McCarroll’s
southside housing project. United States v. Jarrett, 133 F.3d 519,
524 (7th Cir. 1998). The conspirators were arrested after a fed-
eral investigation, and a jury found McCarroll guilty of mul-
tiple drug-related crimes. At McCarroll’s sentencing in 1996,
the district court found him responsible for distributing over
75 kilograms of heroin, giving him a base offense level of 38,
and applied a 4-level increase for his leadership role, resulting
in a total offense level of 42. Combined with a criminal history
category of III, McCarroll’s total offense level yielded a guide-
lines range of 360 months to life, and the court sentenced him
to 396 months’ imprisonment. We affirmed his convictions
and sentence. Id.
    In his motion for a reduced sentence, McCarroll acknowl-
edged that his guidelines imprisonment range remained 360
months to life. He asserted, though, that the 2-level decrease
in his total offense level (from 42 to 40) authorized the district
court to lower his prison sentence to 360 months. The court
denied McCarroll’s motion with the explanation that U.S.S.G.
§ 1B1.10 (as well as this court’s precedents) makes clear that a
defendant is ineligible for a sentence reduction if a retroactive
amendment does not lower the defendant’s guidelines range.
    Section 3582(c)(2) of Title 18 allows for a reduction in the
sentence “of a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subse-
quently been lowered by the Sentencing Commission.”
18 U.S.C. § 3582(c)(2)       (emphasis        added).       Sec-
tion 1B1.10(a)(2)(B) of the guidelines emphasizes that a re-
duced term of imprisonment is not authorized by § 3582(c)(2)
No. 15-2492                                                     3

if “[a]n amendment … does not have the effect of lowering
the      defendant’s       applicable     guideline    range.”
U.S.S.G. § 1B1.10(a)(2)(B) (emphasis added). The Supreme
Court has explained that § 1B1.10(a)(2)(B) is binding and that
§ 3582(c)(2) does not authorize a full resentencing. Dillon v.
United States, 560 U.S. 817, 825–26 (2010).
    McCarroll attempts to avoid the limitation on relief avail-
able under § 3582(c)(2) by asserting that a “’sentencing range’
and ‘guideline range’ are not necessarily the same.” Because
the “guidelines range” is calculated using a specific total of-
fense level and criminal-history category, he posits, his “sen-
tencing range” is lower due to the 2-level decrease in offense
level under Amendment 782. McCarroll cites no authority
supporting this contention, but instead urges us to look to the
purpose of Amendment 782—reducing the prison popula-
tion—and hold that a rule making ineligible any defendant
whose guidelines range remains unchanged would violate
that purpose by making relief unavailable for thousands of
prisoners.
     McCarroll’s argument is frivolous. There is no support for
his assertion that the terms “sentencing range” and “guide-
line range” mean different things. The limitation on relief un-
der § 3582(c)(2) and § 1B1.10 is unambiguous; defendants are
not eligible for a reduced sentence unless their sentencing
range has been lowered. And as we have explained: “The
‘sentencing range’ that must have been changed to permit re-
lief under § 3582(c)(2) is not the base offense level or any other
intermediate step in the guideline calculation, but the bottom-
line, final range that was the basis for the sentence. Relief is
not available if a retroactive amendment ‘does not have the
effect of lowering the defendant’s applicable guideline
4                                                     No. 15-2492

range.’” United States v. Taylor, 778 F.3d 667, 672 (7th Cir. 2015)
(quoting U.S.S.G. § 1B1.10(a)(2)(B)); accord United States v.
Taylor, 627 F.3d 674, 676 (7th Cir. 2010) (concluding that de-
fendant was ineligible for reduction under § 3582(c)(2) where
retroactive amendment lowered total offense level but impris-
onment range remained 360 months to life). McCarroll has
neither cited contrary authority nor presented a cogent argu-
ment for overruling our precedent.
                                                       AFFIRMED.